U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Molle Building
One Saint Andrew’s Plaza
New York, New York 10007

April 1, 2020

By ECF & Email

The Honorable Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Miguel Colon,
$1 11 Cr. 59 (LAK)

Dear Judge Kaplan:

The Government respectfully requests that the conference scheduled for 3 p.m. on April
7, 2020, be adjourned until a date in mid-May. The adjournment is requested to allow more time
for the Court-appointed psychologist to complete a competency evaluation of the defendant. As
noted in the defendant’s bail application (Dkt. 925, at 9), the psychologist has been unable to
complete the evaluation due to visiting restrictions related to COVID-19.

The defendant, through counsel, consents to the requested adjournment.
Respectfully submitted,
GEOFFREY S. BERMAN

United States Attomey

By: is/
David Abramowicz
Assistant United States Attorney
(212) 637-6525

ce: Judith Vargas, Esq. (by ECF and email) : tf
et,

" Lda, ne

>

 
